Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) is made as of the 26th day of
June, 2013, by and between Brookline Bancorp, Inc., a Delaware corporation (the
“Company”), and                                      (the “Executive”).

 

1.             Purpose.  The Company considers it essential to the best
interests of its stockholders to promote and preserve the continuous employment
of key management personnel.  The Board of Directors of the Company (the
“Board”) recognizes that, as is the case with many corporations, the possibility
of a Change in Control (as defined in Section 2 hereof) exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders.  Therefore, the
Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s key
management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.  Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.

 

2.             Change in Control.  A “Change in Control” shall be deemed to have
occurred upon the occurrence of any one of the following events:

 

(a)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 25 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

 

(b)           the consummation of (i) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 25 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (ii) any sale or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of

 

--------------------------------------------------------------------------------


 

securities by the Company that, by reducing the number of shares of Voting
Securities outstanding, increases the proportionate number of shares of Voting
Securities beneficially owned by any person to 25 percent or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 25 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a).

 

3.             Terminating Event.  A “Terminating Event” shall mean any of the
events provided in this Section 3:

 

(a)           Termination by the Company.  Termination by the Company of the
employment of the Executive with the Company for any reason other than for
Cause, death or Disability.  For purposes of this Agreement, “Cause” shall mean,
as determined by the President and Chief Executive Officer in his good faith:

 

(i)            conduct by the Executive constituting a material act of
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; or

 

(ii)           the commission by the Executive of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Executive that would reasonably be expected to result in material injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; or

 

(iii)          continued non-performance by the Executive of his duties to the
Company (other than by reason of the Executive’s physical or mental illness,
incapacity or disability) which has continued for more than 30 days following
written notice of such non-performance from the President and Chief Executive
Officer; or

 

(iv)          a material violation by the Executive of the Company’s written
employment policies; or

 

(v)           failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.  For
purposes hereof, the Executive will be considered

 

2

--------------------------------------------------------------------------------


 

“Disabled” if, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from his duties to the
Company on a full-time basis for 180 calendar days in the aggregate in any
12-month period.

 

(b)           Termination by the Executive for Good Reason.  Termination by the
Executive of the Executive’s employment with the Company for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:

 

(i)            a material diminution in the Executive’s responsibilities,
authority or duties, including, but not limited to, any demotion, loss of office
or significant authority;

 

(ii)           a reduction in the Executive’s annual compensation or benefits;

 

(iii)          the relocation of the Executive’s principal place of employment
by more than 30 miles from its location immediately prior to the Change in
Control; or

 

(iv)          the material breach of this Agreement by the Company.

 

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

4.             Change in Control Payment.  In the event a Terminating Event
occurs within 12 months after a Change in Control, the following shall occur:

 

(a)           the Company shall pay to the Executive an amount equal to two
times the sum of (i) the Executive’s annual base salary in effect immediately
prior to the Terminating Event (or the Executive’s annual base salary in effect
immediately prior to the Change in Control, if higher) and (ii) the Executive’s
target bonus for the fiscal year in which the Change in Control occurred,
payable in one lump-sum payment on the Date of Termination.

 

(b)           if the Executive was participating in the Company’s group health
and dental plans immediately prior to the Date of Termination and elects to
continue coverage under said plans, then the Company shall continue to provide
health and dental benefits to the Executive and the Executive’s spouse and
dependents for 24 months on the same basis as if the Executive had remained
employed by the Company, subject to the Executive’s payment of any required
premiums at the active employees’ rate;

 

(c)           the Company shall cause to be continued, at the Company’s expense,
life insurance and disability coverage substantially identical to the coverage
maintained by the

 

3

--------------------------------------------------------------------------------


 

Company for the Executive prior to the Terminating Event for 24 months following
the Terminating Event; and

 

(d)           Notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, all stock options and other
stock-based awards held by the Executive shall immediately accelerate and become
fully exercisable or nonforfeitable as of the Executive’s Date of Termination. 
The Executive shall also be entitled to any other rights and benefits with
respect to stock-related awards, to the extent and upon the terms provided in
the employee stock option or incentive plan or any agreement or other instrument
attendant thereto pursuant to which such options or awards were granted.

 

(e)           The Company shall provide the Executive with outplacement
assistance for a period of twelve months at no charge.

 

5.             Additional Limitation.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

 

(i)            If the Severance Payments, reduced by the sum of (A) the Excise
Tax and (B) the total of the federal, state, and local income and employment
taxes payable by the Executive on the amount of the Severance Payments which are
in excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full amount of Severance
Payments.

 

(ii)           If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (A) the Excise
Tax and (B) the total of the federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the Severance Payments shall be reduced (but not below
zero) to the extent necessary so that the sum of all Severance Payments shall
not exceed the Threshold Amount.  In such event, the Severance Payments shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

(b)           For the purposes of this Section 5, “Threshold Amount” shall mean
three times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the
Executive with respect to such excise tax.

 

4

--------------------------------------------------------------------------------


 

(c)           The determination as to which of the alternative provisions of
Section 5(a) above shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  For purposes of determining which of the alternative provisions of
Section 5(a) above shall apply, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 

6.             Section 409A

 

(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s “separation from service” within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.  Any such delayed cash payment shall earn interest at an
annual rate equal to the applicable federal short-term rate published by the
Internal Revenue Service for the month in which the date of separation from
service occurs, from such date of separation from service until the payment.

 

(b)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)           All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other

 

5

--------------------------------------------------------------------------------


 

taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(d)           To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(e)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

7.             Term.  This Agreement shall take effect on the date first set
forth above and shall terminate upon the earlier of (a) the termination of the
Executive’s employment for any reason prior to a Change in Control, (b) the
termination of the Executive’s employment with the Company after a Change in
Control for any reason other than the occurrence of a Terminating Event, or
(c) the date which is 12 months after a Change in Control if the Executive is
still employed by the Company.

 

8.             Withholding.  All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.

 

9.             Notice and Date of Termination.

 

(a)           Notice of Termination.  After a Change in Control and during the
term of this Agreement, any purported termination of the Executive’s employment
(other than by reason of death) shall be communicated by written Notice of
Termination from one party hereto to the other party hereto in accordance with
this Section 9.  For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon.

 

(b)           Date of Termination.  “Date of Termination” shall mean:  (i) if
the Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of Executive’s
Disability or by the Company for Cause, the date on which Notice of Termination
is given; (iii) if the Executive’s employment is terminated by the Company
without Cause, 30 days after the date on which a Notice of Termination is given;
(iv) if the Executive’s employment is terminated by the Executive without Good
Reason, 30 days after the date on which a Notice of Termination is given, and
(v) if the Executive’s employment is terminated by the Executive with Good
Reason, the date on which a Notice of Termination is given after the end of the
Cure Period.  Notwithstanding the foregoing, in the event that the Executive
gives a Notice of Termination to the Company, the Company may

 

6

--------------------------------------------------------------------------------


 

unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement.

 

10.          No Mitigation.  The Company agrees that, if the Executive’s
employment by the Company is terminated during the term of this Agreement, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 4
hereof.  Further, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company or otherwise.

 

11.          Arbitration of Disputes.  Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Executive’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Boston, Massachusetts in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the
rules and procedures applicable to the selection of arbitrators.  In the event
that any person or entity other than the Executive or the Company may be a party
with regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  This Section 11 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 11 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 11.

 

12.          Consent to Jurisdiction.  To the extent that any court action is
permitted consistent with or to enforce Section 11 of this Agreement, the
parties hereby consent to the jurisdiction of the Superior Court of the
Commonwealth of Massachusetts and the United States District Court for the
District of Massachusetts.  Accordingly, with respect to any such court action,
the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

 

13.          Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes in
all respects all prior agreements between the parties concerning such subject
matter.

 

14.          Successor to the Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary

 

7

--------------------------------------------------------------------------------


 

designated in writing to the Company prior to his death (or to his estate, if
the Executive fails to make such designation).

 

15.          Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any Section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

16.          Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

17.          Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight currier service of by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company, or to the Company at its main office, attention of the Board of
Directors.

 

18.          Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

19.          Effect on Other Plans.  An election by the Executive to resign
after a Change in Control under the provisions of this Agreement shall not be
deemed a voluntary termination of employment by the Executive for the purpose of
interpreting the provisions of any of the Company’s benefit plans, programs or
policies.  Nothing in this Agreement shall be construed to limit the rights of
the Executive under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 5 hereof, and except that the Executive shall have
no rights to any severance benefits under any Company severance pay plan.  In
the event that the Executive is party to an employment agreement with the
Company providing for change in control payments or benefits, the Executive may
receive payment under this Agreement only and not both.  The Executive shall
make such an election in the event of a Change in Control.

 

20.          Governing Law.  This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws principles of
such Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

 

21.          Successor to Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken

 

8

--------------------------------------------------------------------------------


 

place.  Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a material breach of this
Agreement.

 

22.          Gender Neutral.  Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

23.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

Brookline Bancorp, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Executive]

 

[Title]

 

9

--------------------------------------------------------------------------------